IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


FOX SUBACUTE AT CLARA BURKE             : No. 254 MAL 2015
AND DEBBIE MCCOY, MAIN LINE             :
HOSPITALS INC., BRYN MAWR               :
HOSPITAL, LISA MARCUCCI, M.D.,          : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                  Respondents           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
JAMES D. SCHNELLER,                     :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.